United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 12-1139
                                   ___________

Michael B. Woolman,                     *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
State of Nebraska; Jon Bruning,         *
Attorney General for Nebraska,          * [UNPUBLISHED]
                                        *
             Appellees.                 *
                                   ___________

                             Submitted: April 30, 2012
                                Filed: May 3, 2012
                                 ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.


       In this action brought pursuant to 28 U.S.C. § 1983, Michael Woolman appeals
the district court’s1 preservice dismissal of his complaint without prejudice. Upon
careful de novo review, we find no basis for reversal. See Moore v. Sims, 200 F.3d
1170, 1171 (8th Cir. 2000) (per curiam) (standard of review); see also Stone v. Harry,
364 F.3d 912, 914 (8th Cir. 2004) (while pro se complaint should be liberally


      1
        The Honorable Laurie Smith Camp, Chief Judge, United States District Court
for the District of Nebraska.
construed, it still must allege facts to support claims advanced; court will not supply
facts or construct legal theory for plaintiff).

      Accordingly, we affirm. See 8th Cir. R. 47B. We also deny Woolman’s
pending motion to compel discovery.
                     ______________________________




                                          -2-